Citation Nr: 0018622	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  96-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran had verified active duty service from February 
1986 to November 1989.  He had prior active service of 15 
years, 11 months and 23 days.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision of the 
RO.  

In September 1998, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has been granted service connection for 
osteonecrosis and avascular necrosis, multiple joints, more 
advanced in the right hip, requiring non-weight bearing 
touchdown four point ambulation, with involvement of the left 
hip and lesser involvement of the tibiae and fibulae, rated 
as 100 percent disabling; degenerative disc disease at L4-5 
with significant disc herniation, right side of L4-5, 
producing complaints of low back pain aggravated by the 
required use of crutches, rated as 40 percent disabling; 
chronic recurrent hepatitis, rated as 30 percent disabling; 
psoriasis, rated as 10 percent disabling; and migraine 
headaches (asymptomatic since 1986), gout, left ankle, 
hemorrhoids, and right elbow fracture (asymptomatic since 
1981) rated as noncompensably disabling.  

3.  The veteran is also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 
2000) for the loss of use of one foot, as well as under the 
provisions of 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 2000).  
The veteran has been deemed eligible for financial assistance 
in purchasing an automobile allowance with adaptive equipment 
and has been determined to be entitled to other equipment as 
well, including an electric cart, crutches and a transfer 
bench.  

4.  The veteran is shown to have service-connected disability 
involving loss of use of one lower extremity together with 
other residuals of organic disease or injury which so affect 
the functions of balance and propulsion as to likely preclude 
locomotion without the aid of crutches or wheelchair.  



CONCLUSION OF LAW

1.  The criteria for a certificate of eligibility for 
assistance in acquiring specially adapted housing are met.  
38 U.S.C.A. §§ 2101(a), 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R.§§ 3.102, 3.809 (1999).  

2. The claim for a certificate of eligibility for assistance 
in acquiring a special home adaptation grant must be denied.  
38 U.S.C.A. §§ 2101(b), 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.809 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

To be entitled to a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a), a claimant must have a service connected disability, 
and 1) loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 2) blindness in both 
eyes, having only light perception, plus, the anatomical loss 
or loss of use of one lower extremity, or 3) loss or loss of 
use of one lower extremity together with the residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair, or 4) loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 C.F.R. § 3.809(a), (b)(1).  

A certificate of eligibility in acquiring special home 
adaptations is available to a veteran who does not qualify 
for specially adapted housing under the criteria cited above, 
but is entitled to compensation for permanent and total 
disability which 1) is due to blindness in both eyes with 
5/200 or less visual acuity or 2) includes the anatomical 
loss or loss of use of both hands. 38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

A pertinent opinion of the VA General Counsel addressed the 
application of the applicable law and regulations.  Based on 
the plain meaning of the empowering statute, 38 U.S.C.A. § 
2101, the General Counsel held that a nonservice-connected 
disability cannot form the basis for the grant of specially 
adapted housing or special housing adaptations; only a 
permanent and total service-connected disability of the types 
specified might give rise to a grant of specially adapted 
housing or special housing adaptations.  VAOGCPREC 24-97 
(Jul. 3, 1997).  In its decisions, the Board is bound by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department, who is the VA General Counsel.  38 U.S.C.A. § 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.101 (1999).  

The veteran contends that he is entitled to financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant because of the avascular necrosis and 
osteonecrosis that is affecting him in numerous parts of his 
body including his legs, ankles, shoulders, wrists and hands 
that prevent him from moving around adequately.  According to 
the veteran, he was unable to use the cart provided for him 
by VA within his home and this made it very difficult for him 
to live.  Although he noted that VA had also provided him 
with crutches, he testified that he was unable to use them 
due to the deteriorating condition of his arms and wrists.  

The veteran has established service connection for 
osteonecrosis and avascular necrosis, multiple joints, more 
advanced in the right hip, requiring non-weight bearing 
touchdown four point ambulation, with involvement of the left 
hip and lesser involvement of the tibiae and fibulae, rated 
as 100 percent disabling; degenerative disc disease at L4-5 
with significant disc herniation, right side of L4-5, 
producing complaints of low back pain aggravated by the 
required use of crutches, rated as 40 percent disabling; 
chronic recurrent hepatitis, rated as 30 percent disabling; 
psoriasis, rated as 10 percent disabling; and migraine 
headaches (asymptomatic since 1986), gout, left ankle, 
hemorrhoids, and right elbow fracture (asymptomatic since 
1981) rated as noncompensably disabling.  

The veteran is also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) for the loss of use 
of one foot, as well as under the provisions of 38 U.S.C.A. 
§ 1114(s).  In addition, the veteran has been deemed eligible 
for financial assistance in purchasing an automobile 
allowance with adaptive equipment, and has been determined to 
be entitled to other equipment, as well, including an 
electric cart, crutches and a transfer bench.  

In October 1998, the veteran was most recently afforded VA 
examinations in order to determine the current status of his 
service-connected disabilities.  The general medical 
examination included a significant past medical history of 
osteonecrosis in multiple parts of his body which had 
virtually disabled him.  It was noted that the veteran had to 
use a wheelchair to get around and was unable to place any 
weight on his legs at all.  He was also stated to have a 
difficult time using his arms at times.  Other past medical 
history included previous diagnoses of psoriasis, migraine 
headaches, gout and chronic hepatitis C.  The final diagnoses 
included:  psoriasis, minimal disease; migraine headaches, 
resolved; gout, minimal disease; chronic hepatitis C, stable; 
and diabetes.  

A VA joint examination in October 1998 noted a history of 
pain affecting the low back, right elbow, wrist, hand, 
shoulder, leg and ankle.  The pain was described as constant 
and confined to the affected joints and bones with no 
radiation.  Active range of motion of the upper extremities 
was within normal limits in all joints with pain on ranging 
of the shoulders with facial grimacing.  Sensation was intact 
to pinprick and light touch over the upper extremity 
dermatomes.  Muscle strength of the upper extremities was 5/5 
in all joints.  Deep tendon reflexes were present and equal.  
There was no pain on palpation of the right elbow, the 
wrists, hands or shoulders.  There was no evidence of any 
edema, erythema or crepitus of the elbows, wrists, hands or 
shoulders.  

Active range of motion of the lower extremities was within 
normal limits in all joints with pain on ranging of the hips 
with facial grimacing during ranging.  Sensation was intact 
to pinprick and light touch over the lower extremity 
dermatomes.  Muscle strength was 5/5 in the ankles and knees 
and 3/5 in the hips.  Patrick's sign was positive, 
bilaterally, although the veteran was observed to flex and 
externally rotate both hips during dressing and undressing 
with no apparent problems.  There was no pain on palpation of 
the hips, knees or ankles.  There was also no evidence of 
muscle spasm or fasciculation of the muscles in the hips, 
knees or ankles.  Straight leg raising was negative, 
bilaterally.  No pain on palpation of the lumbosacral spine 
was detected, and there was no evidence of any muscle spasm 
or fasciculation of the paraspinal muscles.  The veteran was 
only able to flex the lumbosacral spine to 15 degrees because 
of pain.  Gait was halting and slow with no evidence of 
severe antalgia or limp.  The veteran reported that he 
required assistance from people when walking because he 
feared that he would fall.  He also noted use of a motorized 
wheelchair during the major part of his day for mobility.  

The clinical diagnoses included:  low back pain; right elbow 
pain; wrist pain, bilaterally; hand pain; shoulder pain; leg 
pain; and ankle pain.  The focal findings were noted to be 
positive Patrick's sign, bilaterally, and decreased active 
range of motion of the lumbosacral spine due to pain.  

Based on a review of the evidence of record, the Board finds 
that the criteria set forth in 38 U.S.C.A. § 2101(a) and 38 
C.F.R. § 3.809, specifically, that the veteran be in receipt 
of service connection for loss of use of one lower extremity 
together with the residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion with out the aid of braces, crutches, 
canes or a wheelchair, necessary to establish entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing have likely been satisfied in this 
case.  

The Board notes in this regard that the effects of the 
service-connected osteonecrosis and avascular necrosis are 
well documented in the veteran's claims folder and are 
considered to be disabling to the extent that he has been 
granted special monthly compensation based on the loss of use 
of a foot and that he is shown to have been authorized to use 
assistive devices such as crutches and a motorized cart for 
mobility purposes by VA medical personnel.  

Accordingly, based on the above evidence and findings, the 
Board concludes that the preponderance of the evidence 
supports entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.  

Given the grant of benefits under 38 U.S.C.A. § 2101(a), the 
veteran may not receive a special home adaptation grant under 
38 U.S.C.A. § 2101(b), as dictated in the requirements of 
this provision laid out in 38 C.F.R. § 3.809a, because an 
award of benefits under both sections of 38 U.S.C.A. § 2101 
is precluded.  Therefore, to the extent that the veteran 
might be claiming benefits under 38 U.S.C.A. § 2101(b), this 
claim is denied by operation of law.  



ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.  

The claim for a special home adaptation grant is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

